Citation Nr: 0629061	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-37 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left wrist fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  The veteran also served various periods of active duty 
for training (ACDUTRA) during Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  A rating decision 
of April 2003 denied service connection for a left wrist 
disability.  A rating decision of September 2003 denied 
service connection for a right ankle disability.  

The Board notes that the RO received additional evidence (a 
letter from the veteran) following the issuance of the last 
statement of the case in September 2004.A review of that 
evidence, however, reveals that this letter duplicates claims 
of in-service aggravation voiced by the veteran elsewhere in 
the record, such that it is not pertinent to the claims on 
appeal.  Accordingly, a remand to the RO for preparation of a 
supplemental statement of the case is not required.  

The issue of service connection for a right ankle disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision of March 1972 denied the veteran's 
claim of service connection for a left wrist fracture, and no 
appeal was initiated from that decision.

2.  The VA medical records received since the March 1972 
rating decision are new and material and raise a reasonable 
possibility of sustaining the claim. 

3.  The veteran did not incur a left wrist disability in 
service, and a pre-existing left wrist disability was not 
aggravated by service. 


CONCLUSIONS OF LAW

1. The unappealed March 1972 rating decision, which denied 
service connection for a left wrist fracture, is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been submitted to reopen a 
claim of service connection for a left wrist fracture and the 
claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

3.  A left wrist disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice letter was sent to the claimant in March 
2003, prior to the issuance of the May 2003 rating decision 
currently on appeal.  Accordingly, the AOJ has complied in a 
timely fashion with the VCAA's notice requirements.  

The VCAA further requires that VA must notify a claimant of 
any evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  In this case, the May 2003 letter 
referred to above informed the veteran of information and 
evidence needed to substantiate a claim for service 
connection and is thus compliant with the VCAA in this 
regard.

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims (the Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, because the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot.

The VCAA also mandates that VA must notify a claimant of 
which evidence the Secretary will attempt to obtain and which 
evidence the claimant is responsible for producing.  
38 U.S.C.A. § 5103(a).  The letter referred to above informed 
the veteran of which portion of information should be 
provided by the claimant, and which portion VA would try to 
obtain on the claimant's behalf.  The RO informed the veteran 
that it would request records in the custody of a Federal 
agency and that the RO would make reasonable efforts to 
obtain other evidence.  38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, this 
requirement was fulfilled by the March 2003 letter when it 
asked the claimant to submit any relevant evidence in his 
possession.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2005).  The RO has obtained all of the veteran's VA 
medical records and service medical records.  The veteran has 
not sought VA's assistance in obtaining any other possibly 
outstanding relevant evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004); 
38 U.S.C.A. § 5103A (West 2002).  VA will provide a medical 
examination when necessary to decide the claim, and an 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159(4) 
(2005).  There is no reasonable possibility that an 
examination would aid the veteran in substantiating his claim 
for service connection of a left wrist disability because 
there is no indication that such a disability was incurred in 
service; his service medical records are completely silent 
with respect to the in-service incurrence of this claimed 
disability.  Accordingly, a medical examination is not 
warranted under the circumstances.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26. A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b). 
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105;  38 C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001. 38 C.F.R. § 3.156 (2005).  The 
appellant's application to reopen was filed after August 29, 
2001 (it was filed in November 2001); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 
(2005)

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

New and material evidence has been received and the claim of 
service connection for a left wrist fracture is reopened.  In 
March 1972, the evidence of record consisted of the veteran's 
service medical records and a VA medical examination.  
Following the March 1972 rating decision, the RO received the 
veteran's service medical records for his period of ACDUTRA, 
several VA examinations and statements from the veteran.  
After reviewing this new evidence, the Board finds that it is 
material in that it raises a reasonable possibility of 
substantiating the veteran's claim because it addresses the 
unestablished fact of aggravation of the veteran's pre-
existing left wrist fracture; thus, the claim is reopened.

The veteran contends that his pre-existing left wrist 
disability was permanently aggravated by military service.  
The veteran's entrance examination contains a notation of a 
fracture of the left wrist at the age of 15.  An April 1970 
X-ray report confirms that the veteran had a pre-existing 
fracture of his left wrist.  Specifically, that report 
reveals an old healed fracture of the distal left radius with 
shortening of the distal radius, an old fracture of the left 
ulnar styloid, and some arthritic changes.  Accordingly, it 
is clear that the veteran had a fracture of the left wrist 
that preceded his enrollment in service.

Service connection for a left wrist disability is not 
established, either directly or by aggravation.  The evidence 
above clearly indicates that the veteran had a pre-existing 
fracture of the left wrist.  The veteran's SMRs, inclusive of 
his periods of ACDUTRA are silent with respect to injury or 
disability of his left wrist.  An emergency medical treatment 
report dated in May 1993 reveals full range of motion of the 
veteran's left lower extremity, but it did not mention the 
left wrist.  Moreover, there is no competent medical evidence 
in the record speaking to aggravation of a pre-existing 
disorder of the left wrist.  Accordingly, the claim must be 
denied.

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertion that his left 
wrist disorder was aggravated by service is not competent 
medical evidence.


ORDER

Entitlement to service connection for a left wrist disability 
is denied.



REMAND

The veteran also contends that a preexisting right ankle 
disability was permanently aggravated by military service.  
The veteran's service medical records for his period of 
active duty service are silent with respect to a right ankle 
disability.  An annual training examination dated in April 
1988 reveals a notation of a fractured ankle, which did not 
occur in service and was apparently well-healed.  A May 1990 
in-service treatment record reveals that the veteran suffered 
a severe sprain to his right ankle.  Accordingly, although 
the fracture to the veteran's right ankle occurred out of 
service, the evidence suggests that the residuals of this 
fracture may have been aggravated by service or that the 
veteran incurred a right ankle disability while in service.  
Under these circumstances, the Board believes that a medical 
examination is necessary to decide the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to address the nature and 
etiology of any right ankle disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  If a 
right ankle disability is diagnosed, the 
examiner should state whether it is at 
least as likely as not that the 
disability is related to the veteran's 
period of service.  

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issue on appeal.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case and provide the veteran an 
appropriate period of time to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


